EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 10, lines 1 and 2, “intended to receive” has been replaced with --receiving--.

The above change was made for reasons akin to the rejection of claim 1 under 35 U.S.C. 112(b), i.e. the intended use is immaterial to patentability of the device and such fails to create proper antecedent basis in the claim for “at least one ammunition box,” which is required of the claim.  Should Applicant prefer other language, see para. 1 above.

Allowable Subject Matter
Claims 1-17 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) an ammunition box that is configured to equip a magazine of a gun turret, particularly, the ammunition box being substantially parallelepipedic and comprising two end walls that are parallel to one another and two side walls that are parallel to one another and perpendicular to the end walls, the ammunition box comprising a pivoting handle formed by two arms that are 
(claim 10) an ammunition magazine secured to a gun turret and receiving at least one ammunition box, the at least one ammunition box configured to equip the ammunition magazine, particularly, the at least one ammunition box being substantially parallelepipedic and comprising two end walls that are parallel to one another and two side walls that are parallel to one another and perpendicular to the end walls, the ammunition box comprising a pivoting handle formed by two arms that are articulated on the side walls and are connected by a grip allowing extraction and transportation of the ammunition box, particularly, wherein the handle comprises a protuberance provided at at least one of the arms and in a vicinity of a pivot pin -3-Application No. 16/954,037 of the handle on the walls, particularly, the protuberance configured to engage with at least one guide groove provided on the ammunition magazine; the ammunition magazine comprising at least two panels delimiting an inner volume able to receive the at least one ammunition box, particularly, wherein at least one of the panels comprises at least one groove that emerges on at least one substantially cylindrical housing, the groove being intended to ensure guiding of the protuberance of the handle of the at least one ammunition box, the cylindrical housing being intended to cooperate with the protuberance so as to ensure locking of the at least one ammunition box once the at least one ammunition box is placed and the grip of the handle is tilted in a low position.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
6-Jul-21